Citation Nr: 0428114	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for postoperative residuals 
of aortic insufficiency.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran served on active duty from March 1955 to November 
1956.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

A review of the claims folder reveals that the veteran has 
not been provided with any information regarding VCAA, either 
by letter or by a statement of the case.  This violation of 
due process must be rectified before the Board can proceed in 
this matter.  

Available morning reports reveal that on October 15, 1956, 
the veteran was transferred from his duty station at Fort 
McNair, Washington, D.C., for hospitalization at Walter Reed 
Army Hospital, also in Washington, D.C.  He remained there 
for 4 weeks, in a medical holding unit, until he was returned 
to duty at Fort McNair on November 12, 1956.  Three days 
later, on November 15, 1956, he was discharged from service 
pursuant to Army Regulation 635-40B, SPN 277 (Physical 
disability existed prior to service, established by medical 
board, with the discharge being upon application of the 
veteran).  Although a negative response was received from the 
National Personnel Records Center (NPRC) regarding any 
available service medical records or surgeon general office 
(SGO) records, there was no response received from Walter 
Reed Army Hospital.  

Because of the length of time the veteran spent hospitalized, 
there is a possibility that any records pertaining to that 
incident might now be in a retired records storage (if one 
exists), at Walter Reed Army Medical Center.  This should be 
investigated.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, they should be given 
the opportunity to respond.

2.  The RO should make another attempt to 
secure the veteran's hospital records 
from Walter Reed Army Medical Center 
retired records storage for a period of 
hospitalization from October 15, 1956. to 
November 12, 1956.  If those records are 
not available, a written statement to 
that effect, from that facility, should 
be obtain and associated with the claims 
folder.

3.  If, and only if, it can be 
ascertained that the veteran was 
hospitalized for a heart disorder during 
service, he should be afforded a VA 
cardiovascular examination to determine 
whether the claimed pre-existing heart 
disorder underwent an increase in the 
underlying pathology during service.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Following 
examination of the record, and a review 
of the claims folder, the physician is to 
provide an opinion indicating whether it 
is at least as likely as not that any 
pre-existing heart disorder was 
aggravated in service.  Reasons and bases 
for the opinion rendered are to be 
included in the report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent. 


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




